Citation Nr: 0004470	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-05 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for 
PTSD, with a 10 percent rating, effective from February 1995.  
By rating decision of December 1997, the original rating was 
increased to the current 30 percent, with the same effective 
date of the original grant.

The Board notes that, in a December 1997 statement that he 
titled "Notice of Disagreement," the veteran's private 
attorney introduced additional issues that he wished to have 
adjudicated by the RO, to include a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  These matters are not on 
appeal and they are referred back to the RO for appropriate 
action.


REMAND

The veteran contends that the service-connected PTSD should 
be rated higher than 30 percent disabling due to its current 
severity.  After a review of the evidentiary record, the 
Board finds that additional development is necessary.  In 
particular, the Board notes that the record contains evidence 
that is pertinent to the matter on appeal but appears not to 
have yet been reviewed at the RO level, as only a Statement 
of the Case, dated in April 1998, is of record.  This 
evidence includes a February 1999 decision from the Social 
Security Administration (SSA) finding the veteran disabled, 
for SSA purposes; VA records reflecting mental health 
treatment received by the veteran between 1995 and 1999; two 
statements from VA psychologists dated in October 1998 and 
May 1999; a May 1999 statement from a VA readjustment 
counseling specialist; and the report of a March 1999 VA 
compensation and pension examination that was conducted for 
purposes of evaluating the veteran's PTSD.

Additionally, the Board notes that the copy of the report of 
the March 1999 VA compensation and pension examination that 
is in the file is incomplete, as its second page is not of 
record.  Since the contents of this report are evidently 
pertinent to the matter on appeal, the RO needs to make sure 
to secure a complete copy of the report.
 
The Board further notes that, according to the VA 
psychologist who subscribed the above mentioned statement of 
May 1999, the veteran "is currently an inpatient at the 
Miami VAMC on the Biopsychological Rehabilitation Unit," and 
a final assessment of his case management sessions reportedly 
was to be conducted in August 1999.  Copies of this pertinent 
evidence are not in the file and should be secured.

Finally, the Board notes that, according to a recent decision 
of the United States Court of Appeals for Veterans Claims 
("the Court"), because this appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original claim, the potential for the assignment of 
separate, or "staged," ratings for separate periods of 
time, based on the facts found, must be considered.  See, 
Fenderson v. West, 12 Vet. App. 119 (1999).  In the present 
case, it appears that the RO has not yet considered this 
question of the veteran's potential entitlement to staged 
ratings, and this needs to be done.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
and in order to ensure due process and compliance with VA's 
duty to assist every claimant in the development of his or 
her claim, the case is REMANDED to the RO for the following 
additional development:

1.  The RO should secure the following VA 
evidence, and associate it with the claims 
folders:

A.  A complete copy of the four-page 
report of the March 1999 VA 
compensation and pension 
examination.

B.  Copies of the records reflecting 
the inpatient treatment that the 
veteran reportedly received at the 
Miami VAMC's Biopsychological 
Rehabilitation Unit, starting in 
early 1999.

C.  Copies of any other VA records, 
not yet in the file, reflecting 
inpatient and/or outpatient VA 
mental health treatment received by 
the veteran between 1998 and the 
present time.

2.  In addition to the above, the veteran 
should be scheduled for a VA psychiatric 
examination.  The examiner should be asked 
to review the record, to include the 
report of a January 1997 VA PTSD 
examination, the report of the above 
mentioned March 1999 VA compensation and 
pension examination, the above mentioned 
1999 statements from VA psychologists and 
a VA counseling specialist, the February 
1999 SSA decision and all the evidence 
reflecting VA inpatient and outpatient 
mental health treatment between 1995 and 
the present time.  He or she should then 
be asked to conduct a comprehensive PTSD 
examination of the veteran and thereafter 
submit a legible report of examination 
that should include, at least, the 
following information:                           

A.  A statement as to whether he or 
she reviewed the claims folders 
prior to the examination.

B.  His or her opinion regarding the 
current severity of the service-
connected PTSD, including an 
assessment of the veteran's current 
occupational and social impairment, 
taking into account the criteria set 
forth in 38 C.F.R. § 4.130 (1999) 
for rating service-connected mental 
disorders (such as the veteran's 
ability to perform occupational 
tasks, his ability to understand 
complex commands, his short and 
long-term memory capabilities, the 
status of his affect, mood, thinking 
and judgment, whether he has panic 
attacks more than once a week, 
etc.).

The examiner should be asked to include 
in the report the rationale for his or 
her opinions.

3.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
April 1998 Statement of the Case, and re-
adjudicate the matter on appeal.  The re-
adjudication of this matter should reflect 
the RO's consideration of the question of 
whether staged ratings are warranted in 
this particular case.  If, upon re-
adjudication, the benefit sought on appeal 
remains denied, both the veteran and his 
private attorney should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should be 
advised that he has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The above claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

